Citation Nr: 0118679	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  97-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder, including coronary sclerosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
myositis of the left anterior chest wall.

3.  Entitlement to an increased evaluation for status post 
hemorrhoidectomy with fecal incontinence, currently evaluated 
as 60 percent disabling.

4.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for traumatic 
arthritis of the left elbow with epicondylitis, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1949 to 
November 1969.  

The issues of entitlement to service connection for heart 
disease, including coronary sclerosis, and myositis of the 
left anterior chest wall were previously denied by the 
Department of Veterans Affairs (VA) in a rating decision of 
January 1975.  The veteran did not appeal that determination 
within one year of the notice thereof, and that decision 
became final.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1992, by the Washington, D.C. Regional Office (RO), which 
increased the evaluation for duodenal ulcer from 10 percent 
to 20 percent, and increased the evaluation for status post 
hemorrhoidectomy with residual mild incontinence from 0 
percent to 10 percent; that rating action confirmed and 
continued the 10 percent evaluation assigned for arthritis of 
the left elbow as well as the noncompensable evaluation 
assigned for left ear hearing loss.  The RO, in the June 1992 
rating action, also denied the veteran's attempt to reopen 
his claim for service connection for heart disease.  A notice 
of disagreement with this determination was received in 
August 1992.  

A rating action in July 1993 confirmed the denials of the 
veteran's attempt to reopen his claim for service connection 
for heart disease and a compensable evaluation for left ear 
hearing loss.  A statement of the case (SOC) was issued in 
November 1993, wherein the RO also denied the veteran's 
attempt to reopen his claim for service connection for 
myositis of the left anterior chest wall.  A substantive 
appeal was received in January 1994, which also expressed 
disagreement with the denial of service connection for 
myositis of the left anterior chest wall.  

A rating action in June 1995 confirmed the previous denials 
of the claims pertaining to heart disease, myositis of the 
left anterior chest wall, hearing loss and left elbow.  An 
SOC, with respect to the claims for increased ratings for 
duodenal ulcer and status post hemorrhoidectomy with mild 
fecal incontinence, was issued in June 1995.  A supplemental 
statement of the case, regarding the claims for service 
connection for heart disease and myositis of the left 
anterior chest wall, as well as increased ratings for hearing 
loss and arthritis of the left elbow, was issued in June 
1995.  Subsequently, a rating action in September 1995 
confirmed the rating assigned for duodenal ulcer.  

The RO, in a rating action in March 1996, confirmed the 
rating assigned for duodenal ulcer and the denial of the 
veteran's attempt to reopen his claim for heart disease, 
including coronary sclerosis.  SSOCs with all the claims on 
appeal were issued in June 1996; on a cover letter attached 
to the SSOC, which addressed the claims for increased ratings 
for duodenal ulcer and status post hemorrhoidectomy, the RO 
informed the veteran that he had until August 14, 1996 to 
complete his appeal.  A substantive appeal was received in 
July 1996.  

In a rating action in May 2000, the RO increased the 
evaluation for status post hemorrhoidectomy with fecal 
incontinence from 10 to 60 percent, effective January 12, 
1994.  An SSOC, addressing all the claims on appeal, was 
issued in May 2000.  

The Board notes that, in the above-mentioned May 2000 rating 
action, the RO denied the veteran's attempt to reopen claims 
of entitlement to service connection for arthritis of the 
right elbow, scintillating scotoma and asthma; the RO also 
denied a claim for service connection for sarcoma as a result 
of exposure to herbicides.  By letter dated May 18, 2000, the 
veteran was notified of that decision and of his procedural 
and appellate rights.  No notice of disagreement with that 
determination has been submitted; therefore, those issues are 
not in proper appellate status and will not be addressed by 
the Board.  38 U.S.C.A. § 7105 (West 1991).  

For reasons that will be set forth below, the issues of 
entitlement to an increased rating for status post 
hemorrhoidectomy with fecal incontinence, increased rating 
for duodenal ulcer, increased rating for traumatic arthritis 
of the left elbow with epicondylitis, and a compensable 
evaluation for left ear hearing loss, will be addressed in 
the remand section following the decision.  


FINDINGS OF FACT

1.  The RO, by a rating action in January 1975, denied the 
veteran's claim of entitlement to service connection for 
heart disease, including coronary sclerosis.  The veteran did 
not appeal that determination within one year of the notice 
thereof, and the decision became final.  

2.  The evidence associated with the claims file following 
the January 1975 rating decision is not cumulative or 
redundant of evidence already of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
heart disease, including coronary sclerosis.  

3.  In January 1975, the RO denied service connection for 
myositis of the left anterior chest wall; the veteran did not 
appeal that determination within one year of the notice 
thereof and, under the law, the decision became final.  

4.  The evidence received since the January 1975 decision, 
which includes private medical records, private medical 
statements, and VA treatment records, bears directly and 
substantially on the veteran's claim, and therefore must be 
considered in order to fairly decide the merits of the claim 
for service connection for myositis of the left anterior 
chest wall.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1975 rating 
decision, wherein the RO denied entitlement to service 
connection for heart disease, including coronary sclerosis, 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991), Pub. L. 
No. 106-475, § 4,114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. 
§ 3.156(a) (2000).  

2.  Evidence submitted since the January 1975 rating 
decision, wherein the RO denied entitlement to service 
connection for myositis of the left anterior chest wall, is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105, Pub. L. No. 106-475, 
§ 4,114 Stat. 2096, 2097-98 (2000) (to be codified as amended 
at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

In addition, the law has long been clear that "the Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).  

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim must be well-grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2097-98 (2000).  That statute, enacted on 
November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -
- Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claims of service connection for kidney stones and 
depression.  We now know that, under the VCAA, cited above, 
well-groundedness following the reopening of a claim is a 
moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must then be 
undertaken.  

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 9 
Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by the Court of Appeals for 
Veterans Claims: "Hodge provides for a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim."  Fossie v. West, 12 Vet. 
App. 1, 4 (1998), motion for recon/review denied, 12 Vet. 
App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
oder to reopen a previously and finally denied claim there 
must be new and material evidence into the record since the 
most recent denial on any basis, either on the merits or on 
an attempted reopening.  Id. at 285.  

II.  Factual background.

The record reflects that the veteran entered active duty in 
October 1949; an enlistment examination was negative for any 
complaints, findings, or diagnosis of heart disease or any 
defects of the chest.  The service medical records indicate 
that the veteran was seen in February 1954 with complaints of 
pain over the left anterior pleural area; a chest x-ray 
revealed small patchy and rather smooth scattered areas in 
both upper and middle lung fields.  In October 1954, the 
veteran was admitted to a hospital for evaluation of 
precardiac pain radiating to the left upper extremity for the 
past year; clinical evaluation of the heart was normal.  In 
November 1954, the veteran was given a diagnosis of myositis.  
In December 1954, the veteran was diagnosed with myositis of 
the left chest.  An electrocardiogram was performed in May 
1969, which revealed borderline small Q waves in II, III, and 
AVF, suggestive of old inferior infarct.  The records show 
that the veteran was seen in August 1969 for complaints of 
intermittent chest pain that was originally thought to be of 
cardiac origin; EKGs and blood pressure readings were normal.  
The veteran was referred to cardiology service in September 
1969, at which time he was given a diagnosis of intercostal 
myositis; no evidence of heart disease was noted.  

On the occasion of the initial VA examination in October 
1973, blood pressure was 108/74.  It was noted that cardiac 
size was within normal limits; thrust, rhythm and frequency 
were within normal limits, and no murmurs were heard.  
Percussion and mobility of the chest walls and the bases were 
within normal limits.  No abnormalities were heard upon 
auscultation except for a few moist rales in his upper 
tracts.  No pertinent diagnosis of a heart disease or any 
defects of the chest wall was reported.  

Received in July 1974 was a medical certificate from a 
military physician, dated in December 1954, indicating that 
the veteran had been treated in the medical service clinic at 
the U.S. Hospital, Fort Monmouth, New Jersey, since November 
1954 for chronic myositis of the left anterior chest wall.  
It was recommended that the veteran be transferred to a 
warmer climate.  

Also received in July 1974 were private treatment reports 
dated in May 1974, which show that the veteran received 
clinical attention and treatment for several disabilities.  
Among those records was a medical statement from Robert W. 
Fellini, M.D., dated in May 1974, certifying that the veteran 
had been treated on different occasions since 1968 for 
several disabilities, including coronary sclerosis.  The 
report of a VA compensation examination, conducted in October 
1974, was negative for any complaints, findings or diagnoses 
of heart disease or myositis of the left chest wall.  

A rating action in January 1975 denied service connection for 
heart disease and myositis of the left anterior chest wall; 
the decision was based on a finding that those disabilities 
were not shown on the last VA examination.  

Medical evidence of record in the late 1970's and 1980's, 
including private treatment reports as well as VA treatment 
records, reflect that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
heart disease and myositis.  The report of a VA examination 
conducted in May 1982, indicated that the veteran was in good 
general condition, without signs of cardio-circulatory 
insufficiency at present, with peripheral pulses present.  No 
pertinent diagnosis of heart disease or myositis was 
reported.  In January 1984, the veteran was admitted to a 
cardiology clinic in order to investigate the nature of 
atypical precardiological indicators.  Following an 
evaluation, the pertinent diagnosis was atypical precardo-
slight myocardial LVA.  Report of a holter 
electrophysiological study, performed in January 1984, 
revealed slight dysfunction of NIA; a coronariography, also 
performed in January 1984, revealed slow circulation and 
slight narrowing in systolic phase, IVA.  In a medical 
statement from Dr. Giovanni Corbellini, dated in March 1984, 
it was reported that the veteran was admitted to cardiopathic 
division of a private hospital in December 1983; the 
pertinent diagnosis was atypical precardialgics with slight 
myocardic IVA.  

Medical records in 1991, including findings of a VA 
examination conducted in December 1991, were essentially 
negative for any complaints or findings of heart disease or 
myositis of the chest wall.  

Received in August 1992 were private treatment reports dated 
from January 1984 to August 1992, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities including heart disease and myositis.  
An electrophysiological study performed in January 1984 
reported a clinical diagnosis of lipothymia with probable 
cardiac arrest during test on cycloergometer; a holter EKG 
revealed nocturnal sinusal bradycardia.  The veteran was 
referred for cardiac rehabilitation in May 1988 for symptoms 
including angina, dyspnea and palpitations for the past six 
months; it was noted that tolerance to stress was severely 
reduced, but no angina or significant modification of cardiac 
frequency was noted.  No arrhythmia as a result of stress was 
noted.  Duplicate reports were received in May 1993.  VA 
examinations in December 1993 and January 1994 were negative 
for any clinical findings or diagnoses of heart disease or 
myositis of the left anterior chest wall.  

Received in January 1994 were private treatment reports dated 
from August 1992 to January 1994, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities including heart disease and myositis.  
Among the record is a medical statement from Dr. Gianni Dal 
Cortivo, dated in August 1992, indicating that he had been 
treating the veteran for 2 years and was able to confirm that 
the veteran was required to use nitro-derivatives to be 
administered under the tongue in order to ease pain behind 
the sternum caused by exertion.  Dr. Cortivo also reported 
that the veteran had myositis of the left pectoral muscle 
that caused great pain when touched and during active and 
passive movements of the shoulder.  

Received in October 1995 were private treatment records dated 
from June 1993 to October 1995, which show that the veteran 
received clinical attention and treatment for several 
disabilities including heart disease.  The records indicate 
that the veteran was admitted to the cardiology division of a 
private hospital in July 1993 for evaluation; the diagnostic 
conclusions included ischemic cardiopathy, secondary angina, 
and non-lesions stenotic coronary according to 
coronariography.  The veteran was again admitted to a 
hospital in July 1995 for evaluation of abdominal pains; he 
had several diagnoses, including ischemic cardiopathy.  Among 
these records was a medical statement from Dr. Gianni Dal 
Cortivo, dated in October 1995, indicating that examination 
of the veteran revealed worsening of secondary angina.  

Received in April 1997 were additional private treatment 
reports dated from November 1995 to March 1997, indicating 
that the veteran continued to receive clinical attention for 
his claimed disabilities.  In a medical statement dated in 
November 1995, it was noted that the veteran was referred to 
a specialist for a pneumological examination due to a chronic 
bronchitis in a person suffering from several disabilities, 
including ischemic cardiopathy.  In another medical statement 
dated in March 1997, Dr. Gianni Dal Cortivo certified that 
the veteran had a worsening of myositis of the left pectoral 
muscles, which was reportedly causing painful symptoms.  

III.  Legal analysis-New and material evidence.

A.  Heart disease/coronary sclerosis.

The RO previously denied service connection for heart disease 
on the basis that the available record, particularly the 
report of the 1973 VA examination, did not reflect the 
presence of a heart disease.  In conjunction with his claim 
for reopen, the veteran has submitted several private and VA 
clinical records reflecting treatment for heart disease, 
including ischemic cardiopathy and secondary angina.  The 
Board finds that these medical statements constitute "new" 
evidence since they were not of record in 1975, and are 
"material" since they relate directly to the matter which was 
the basis of the prior denial of service connection.

In light of the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim, in that such evidence was not previously 
submitted to the agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  The Board finds 
that such evidence contributes to a complete evidentiary 
record for the evaluation of the veteran's claim.  Therefore, 
as the Board finds the medical evidence added to the record 
is "new and material" to the veteran's claim for service 
connection for heart disease, to include coronary sclerosis, 
and the claim is reopened.  38 C.F.R. § 3.156.  


B.  Myositis of the left anterior chest wall.

As noted above, before deciding this claim on the merits, the 
Board must first determine if the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a).  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

When the claim was previously denied by the RO in January 
1975, it was based on the ground that chronic myositis was 
not found on the last examination; that is, there was no 
evidence of a current disability.  However, newly submitted 
evidence reflects several post-service and current diagnoses 
of chronic myositis of the left anterior chest wall.  
Specifically, in the medical statement from Dr. Gianni Dal 
Cortivo, dated in March 1997, it was noted that the veteran 
was seen with worsening symptoms of myositis of the left 
pectoral muscle.  The "new" evidence was not previously of 
record, and is neither cumulative nor redundant of evidence 
in the file at the time of the January 1975 final denial.  
Based on the reason for the prior denial, this evidence must 
be considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, the evidence of current 
myositis of the left pectoral muscle meets the definition of 
new and material evidence and requires that the claim be 
reopened.  38 U.S.C.A. § 5108 (West 1991).  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for heart disease, including coronary 
sclerosis, the appeal is granted.  

To the extent the Board has determined that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for myositis of the left anterior chest 
wall, the appeal is granted.  


REMAND

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
which applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA provides for VA to arrange for a medical 
examination and opinion, in certain circumstances and 
requires VA to notify the claimant of efforts to obtain 
certain types of records or records identified by the 
claimant, in certain circumstances.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  

The Board notes that the veteran apparently lives abroad and 
that it may not be feasible to afford him VA examinations.  
However, the duty to assist includes efforts, in appropriate 
situations, to obtain examinations through alternative 
sources.  Bolton v. Brown, 8 Vet App 185 (1995).

I.  Service connection for heart disease 
and myositis of the left anterior chest 
wall.

Since the Board has reopened the claims, and the RO only 
considered the preliminary question of whether new and 
material evidence had been submitted, the veteran could be 
prejudiced if he was not given an opportunity to present 
additional evidence and/or argument prior to further 
consideration of his claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Having determined that the veteran's claims for entitlement 
to service connection for residuals of a right knee 
disability is reopened, VA has a duty to assist the veteran 
in the development of evidence pertinent to his claim under 
38 U.S.C.A. § 5107(b) (West 1991).  

Under the new law VA must provide an examination where there 
is competent evidence of current disability or symptoms of 
current disability and evidence that the disability might be 
related to service, and the current record is insufficient to 
decide the claim.  In this regard, the evidence indicates 
that an EKG, during service, revealed findings suggestive of 
an old inferior infarct.  The evidence also indicates that, 
during service, the veteran was diagnosed with myositis of 
the left chest in December 1954.  Further, there is evidence 
of current diagnoses of ischemic cardiopathy, coronary 
sclerosis, and chronic myositis of the left pectoral muscle.  

The Board further notes that the veteran has not been 
examined to determine the nature and etiology of his heart 
disease and myositis of the left anterior chest wall.  As 
such, in light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that these claims must be remanded to afford the 
veteran appropriate examinations.

II.  Increased rating for status post hemorrhoidectomy.

The veteran's disability is currently rated as 60 percent 
disabled under Diagnostic Code 7332.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2000) (complete loss of sphincter 
control warrants a 100 percent evaluation; with extensive 
leakage and fairly frequent involuntary bowel movements, a 60 
percent evaluation is assigned; with occasional involuntary 
bowel movements necessitating the wearing of a pad, a 30 
percent evaluation is assigned; and constant slight, or 
occasional moderate leakage warrants a 10 percent 
evaluation.).  

Upon reviewing the medical evidence, the Board notes that in 
a medical statement from Dr. Gianni Dal Cortivo, dated in 
March 1997, it was reported that a study with defecography 
and rectal manometry revealed hypertone of the puborectalis 
and sphincteral hypotonia of part of the anal canal, 
presumably in the area of a previous hemorrhoidectomy carried 
out in 1956.  Dr. Cortivo noted that the above reported 
situation caused the incomplete evacuation of the rectal 
ampulla and the loss of sensitivity of the fecal stimulus, 
which in turn caused the frequent involuntary discharge of 
feces (four to five times a day) and forced him to wear a 
diaper.  

In summary, it is not clear whether the residuals of 
hemorrhoidectomy have caused a complete loss of voluntary 
sphincter control.  Given the lack of specificity as to the 
degree of disability caused by the residuals of 
hemorrhoidectomy with regard to his ability to control his 
sphincter, and the fact that the most recent VA examination 
of that disorder is over ten years old, the Board is of the 
opinion that VA's duty to assist requires that the veteran's 
claim be remanded for a contemporaneous examination.  See 
Massey v. Brown, 7 Vet. App. 204 (1994); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

III.  Increased rating for duodenal ulcer.

The veteran is currently rated under Diagnostic Code 7305 in 
VA's Schedule for Rating Disabilities.  According to that 
diagnostic code, a moderate disability, manifested by 
recurring episodes of severe symptoms two or three times per 
year averaging 10 ten days in duration, or with continuous 
moderate manifestations, is rated 20 percent disabling; a 40 
percent evaluation may be assigned when a duodenal ulcer is 
moderately severe, with impairment of health manifested by 
weight loss and anemia or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times a 
year.  A 60 percent evaluation may be assigned when a 
duodenal ulcer is severe, with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena and manifestations of anemia and weight 
loss productive of definite impairment of health.  

The veteran contends that his duodenal ulcer is more severely 
disabling than the current evaluation reflects as a result of 
symptoms such as an increase in heartburn, periodic vomiting, 
pain, anemia, and frequent regurgitation of food.  

A review of the record shows that the veteran was last 
afforded a VA medical examination for evaluation of his 
duodenal ulcer in December 1991 (almost 10 years ago).  
Neither the VA examination reports of record nor any clinical 
treatment notes clearly describe the frequency or intensity 
of any "episodes" related to the veteran's service-connected 
duodenal ulcer.  This information is necessary in order to 
rate the disability.  38 C.F.R. Part 4, DC 7305.  

In light of his complaints of an increase in the severity of 
his disabilities since the most recent VA examination, the 
Board finds that a contemporaneous examination is required 
for a proper adjudication of the veteran's claims.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). (Additionally, 
it is noted that while there is current medical evidence on 
file from the veteran's private treatment providers which 
concerns his duodenal ulcer, such is not comprehensive and 
does not fully address VA's rating criteria).

IV.  Increased rating for traumatic arthritis of the left 
elbow.

The veteran also contends that his left elbow disability 
should reflect a rating greater than 10 percent.  It is his 
contention that his elbow has gotten worse since the most 
recent VA examination in December 1993 VA.  Moreover, he 
indicated that his service-connected left elbow disorder 
causes him "unbearable pain" and becomes numb at night.  
The veteran stated that it has become difficult to use his 
arms due to restricted movement and weakness.  Review of the 
record indicates that the veteran's most recent VA 
examination for evaluation of his left elbow was in December 
1993.  That examination did not contain the detailed findings 
necessary for proper evaluation of the veteran's claim for an 
increased rating for his left elbow, including comments on 
the functional loss associated with this disability.  

The veteran's limitation of motion of the left elbow due to 
pain must be considered. Specifically, in evaluating 
increased rating claims for musculoskeletal disabilities, the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 (2000) or 38 C.F.R. § 4.45 (2000).  It was also 
held that the provisions of 38 C.F.R. § 4.14 (2000) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  The guidance provided by the Court in DeLuca 
must be followed in adjudicating the veteran's claims 
challenging the propriety of the rating assigned for his left 
elbow disorder.  

Given the veteran's contention that his left elbow disorder 
has increased in severity, and in light of the length of time 
that has passed since the December 1993 examination, the 
Board finds that a remand of this issue is warranted, so the 
RO can provide the veteran with a contemporaneous examination 
in order to determine the current severity of his service-
connected left elbow disorder.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994) (holding that in order to constitute a useful 
and pertinent rating tool, rating examinations must be 
sufficiently contemporaneous so as to allow adjudicators to 
make an informed decision regarding the veteran's current 
level of impairment).  

IV.  Increased evaluation for left ear hearing loss.

Under newly-enacted legislation, VA has a duty to assist the 
veteran in developing all facts pertinent to a claim for 
benefits.  Such assistance shall include providing a medical 
examination when such may substantiate entitlement to the 
benefits sought. See the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096,____ (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  

A review of the record shows that the most recent VA medical 
examination addressing the severity of the veteran's service-
connected hearing loss was conducted in January 1994.  The 
Board is not required, pursuant to the duty to assist, to 
remand solely due to the passage of time since completion of 
an otherwise adequate examination.  However, an exception to 
this general rule exists where a claimant asserts that the 
disabilities in question have increased in severity since the 
last examination.  Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).  

In this case, in a VA Form 9, dated in July 1996, the veteran 
indicated that his hearing loss had increased in severity.  
Significantly, he stated that his hearing loss was 
accompanied by pain and buzzing, which had caused total 
hearing impairment.  In view of the foregoing, a 
contemporaneous VA medical examination is warranted in order 
to determine the current nature and severity of the veteran's 
hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In addition, the Board notes that effective June 11, 1999, 
some of the schedular rating provisions pertaining to the 
evaluation of hearing loss were amended.  See 64 Fed. Reg. 
25202 (1999) (codified at 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); see also VAOPGCPREC 3-2000 (2000), 65 Fed. Reg. 33421 
(2000).  

In this case, the RO has not had an opportunity to review the 
veteran's claim for a compensable rating for a left ear 
hearing loss under the amended regulations, and the veteran 
has not been advised of the new provisions.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); See VAOGCPRECOP 11-97, 
62 Fed. Reg. 37953 (1997).  Moreover, the Board notes that he 
has not been afforded a VA audiometric examination since 
January 1994, prior to the regulatory amendments referenced 
above.  Thus, the veteran has not yet been afforded the 
hearing tests required by the new regulations.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (an examination must provide 
sufficient information to rate the disability in accord with 
the applicable rating criteria).  Thus, a new VA audiometric 
examination is needed.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
heart disease, myositis of the left 
pectoral muscle, status post 
hemorrhoidectomy, duodenal ulcer, 
arthritis of the left elbow, and left ear 
hearing loss since March 1997.  
Thereafter, with any necessary 
authorization from the veteran, the RO 
shall comply with 38 C.F.R. § 3.159, 
including by attempting to obtain copies 
of pertinent treatment records identified 
by the veteran which are not currently of 
record.  

2.  The veteran should be afforded a 
comprehensive cardiovascular examination 
in order to determine the presence and 
etiology of any heart disease.  Any 
further indicated special studies should 
be conducted.  The information contained 
in the claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated in this 
regard.  It is essential that the 
examiner review the claims folder and 
take specific note of the veteran's 
reported and documented medical history 
of heart conditions.  The examiner should 
then offer a medical opinion as to: a) 
the medical classification of the 
veteran's heart disabilities and the data 
required for classification; and b) 
whether it is as likely as not that a 
current heart disability is related to 
military service.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

3.  The RO should afford the veteran an 
orthopedic examination to determine the 
nature and etiology of the veteran's 
myositis of the left pectoral muscle.  
All indicated tests and studies should be 
performed.  The information contained in 
the claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current myositis of the pectoral muscle 
is related to the symptoms manifested in 
service.  The examiner must offer a 
complete rationale for any opinion and 
conclusion drawn.  

4.  The RO should schedule the veteran 
for an examination in order to determine 
the present nature and severity of his 
service-connected status post 
hemorrhoidectomy with fecal incontinence.  
The examiner should review the 
information contained in the claims 
folder prior to the examination, 
including a copy of this remand order, 
and should note such review in the 
examination report.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should express an opinion as 
to whether the veteran has complete loss 
of sphincter control, and specifically 
indicate the frequency of any involuntary 
bowel movements, as well as whether his 
disorder necessitates the wearing of a 
pad.

5.  The RO should also afford the veteran 
an examination to evaluate the severity 
of his duodenal ulcer.  The information 
contained in the claims file, to include 
a copy of this remand, should be reviewed 
by the examiner before the examination.  
The examiner should determine the current 
nature and severity of the service-
connected duodenal ulcer, with all 
necessary tests and data reported, 
including height and weight, either an 
upper gastrointestinal series or an 
endoscopy if the veteran consents, 
complete blood count, and an assessment 
of the veteran's nourishment status.  
Also to be determined are the current 
manifestations of the veteran's duodenal 
ulcer, including, but not limited to the 
degree to which ulcer pain is relieved by 
standard therapy; whether the veteran has 
periodic vomiting, or recurrent 
hematemesis or melena; whether his 
gastric ulcer is manifested by anemia, 
weight loss, or resulting impairment of 
health; whether episodes of symptoms are 
severe or incapacitating; whether the 
manifestations are continuously moderate, 
how many days symptomatic episodes last; 
and how many times per year symptomatic 
episodes occur.  Inasmuch as this 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the examiner should address the 
impairment caused by the veteran's 
duodenal ulcer as compared to the 
impairment caused by any other 
gastrointestinal disorders found on the 
examination.  

6.  The veteran should also be afforded 
an examination to determine the current 
nature and extent of the left elbow 
disorder.  The information contained in 
the claims folder must be made available 
to the examining physician and reviewed 
by the examiner prior to completing the 
examination report.  All indicated 
diagnostic tests should be accomplished, 
to include range of motion studies 
pertaining to the left elbow.  All 
clinical findings should be reported in 
detail in the examination report.  The 
examiner should state for the record 
whether the right elbow exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
particular service connected disability; 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
clinical findings and reasoning which 
form the basis of the opinion should be 
clearly set forth in the examination 
report.  

7.  The veteran should also be afforded a 
VA audiology examination to determine the 
current severity of his service-connected 
left ear hearing loss.  The claims folder 
must be provided to the examiner in 
conjunction with the examination.  All 
indicated tests should be accomplished 
and the results reported in detail.  

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand.  If not the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

9.  Thereafter, the RO should review the 
record and readjudicate the claims.  This 
includes de novo review of the record on 
the issues of entitlement to service 
connection for heart disease and myositis 
of the left chest wall.  In adjudicating 
the claim for an increased rating for his 
left elbow disorder, the RO should 
include consideration of whether 38 
C.F.R. §§ 4.40, 4.45, and 4.59 apply.  In 
adjudicating the claim for a rating for a 
left ear hearing loss, the RO should 
consider whether the new regulations 
pertaining to the evaluation of hearing 
loss disabilities are applicable to the 
veteran's claim, and if so, they should 
apply the regulatory criteria most 
favorable to the veteran.  Karnas, 1 Vet. 
App. at 313.  

10.  If the determination remains adverse 
to the veteran, in any way, he should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence and all applicable law and 
regulations, and reflects a detailed 
reasons and bases for the decision.  He 
should then be afforded a reasonable time 
period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order, following appropriate 
appellate procedure.  The veteran is advised that the 
examinations requested in this remand are deemed necessary to 
evaluate his claims and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2000).

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  No action is required of the veteran until he is 
further informed.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



